DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the amendment filed on 3/2/2022.
Claims 2, 4-6, 9, 13-17, 19 and 24-25 have been canceled.
Claims 26-28 have been added.
Claims 1, 7-8, 12, 18 and 20 have been amended.
Claims 1, 3, 7-8, 10-12, 18, 20-23 and 26-28 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of amendments to claims 1, 3, 7-8, 10-12, 18, 20-23 and 26-28, the prior art rejection of claims 1, 3, 7-8, 10-12, 18, 20-23 and 26-28 has been withdrawn.  

Reasons for Allowance
Claims 1, 3, 7-8, 10-12, 18, 20-23 and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The present invention is directed to a trusted platform module (TPM) swarm for protecting the integrity of a computing system (see paragraph 0001 of the Applicant’s specification).
The closest prior art of record, Gordon (US 20110138475) teaches “a framework for providing cluster-wide cryptographic operations, including: signing, sealing, binding, unsealing, and unbinding.  The framework includes an interface module (a.k.a., HAT agent) on each of a plurality of nodes in the cluster.  Each HAT agent is configured to respond to an application's request for a cluster crypto operation by communication with other HAT agents in the cluster and utilizing a trusted platform module local to the node where the HAT agent resides” (see Abstract).  In addition, Nesher (US 20160171248) teaches “creating a first trusted execution environment (TXE), in protected non-privileged user address space of the memory, which makes a first measurement for at least one of first data and first executable code and which encrypts the first measurement with a persistent first hardware based encryption key while the first measurement is within the first TXE; creating a second TXE, in the non-privileged user address space, which makes a second measurement for at least one of second data and second executable code; creating a third TXE in the non-privileged user address space; creating a first secure communication channel between the first and third TXEs and a second secure communication channel between the second and third TXEs; and communicating the first measurement between the first and third TXEs via the first secure communication channel” (see Abstract).  In addition, THOM (US 20180373881) teaches “a device is configured with a trusted platform module (TPM) executing in a trusted execution environment (TEE). Software/firmware updates, user data, applications, etc. are pushed to the device as a payload. The payloads contain a sealed container (e.g., the software/firmware update, user data, applications, etc.), one or more policies, and one or more provisioning code segments corresponding to the one or more policies. The policies are checked by the TPM of the device. If the measurement of the one or more provisioning code segments satisfy the one or more policies, then the sealed container is unsealed by the TPM and released to the device” (see Abstract). 
However, the closest prior art of record fails to anticipate or render obvious the recited features of 
“creating an owner key policy for accessing the private owner key part associated with a respective TPM, wherein the owner key policy allows access to the private owner key part stored in the respective TPM if a predetermined number of unique identifiers corresponding to the plurality of TPMs are available; creating an access policy for accessing secret data, wherein the access policy requires validating a software version and a hardware serial number associated with each TPM; sealing the secret data in each TPM of the plurality of TPMs according to the access policy; signing the access policy using the private owner key”, as in independent claim 1;  
“reconstructing, in response to the owner key policy being met, the private owner key from the private owner key part in each TPM; loading secret data into each TPM meeting the owner key policy, wherein the secret data was sealed using an access policy signed with the private owner key; validating a software version and a hardware serial number associated with the TPM according to the access policy; and unsealing, in response to the access policy being met, the secret data”, as in independent claim 12;
“reconstructing, in response to the owner key policy being met, the private owner key from the private owner key part of each TPM meeting the owner key policy; loading secret data into each TPM meeting the owner key policy, wherein the secret data was sealed using an access policy signed with the private owner key; validating a software version and a hardware serial number associated with each TPM according to the access policy; and unsealing, in response to the access policy being met, the secret data”, as in independent claim 18.
These features, together with the other limitations of the independent claims 1, 12 and 18 are novel and non-obvious over the prior art of record.  The dependent claims 3, 7-8, 10, 20-23 and 26-28 being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below,
Narendra (US 10706143) discloses “techniques for secure-chip memory for trusted execution environments are described. A processor may include a memory configured to interface with a trusted execution environment. The processor may be configured to indicate to a trusted execution environment that the memory supports dedicated access to the trusted execution environment”
Block (US 20200099536) discloses “merging multiple compute nodes with trusted platform modules utilizing provisioned node certificates. In some embodiments, compute nodes are connected to be available for merger into a single multi-node system. Each compute node includes a trusted platform module (TPM) provisioned with a platform certificate and a signed attestation key (AK) certificate and is accessible to firmware on the compute node”
Norum (US 10447668 B1) discloses “A virtual cryptographic module is used to perform cryptographic operations. The virtual cryptographic module may include a fleet of cryptographic modules and a load balancer that determines when a cryptographic module should be added to or removed from the fleet. The fleet size may be adjusted based on detecting a set of conditions that includes the utilization level of the fleet”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740.  The examiner can normally be reached on Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRANG T DOAN/Primary Examiner, Art Unit 2431